PER CURIAM.
Petitioner seeks review of the circuit court’s order denying his petition for writ of habeas corpus. He contends that the circuit court did not apply the correct law in upholding the Parole Commission’s revocation of his conditional release supervision. We agree and grant the petition.
Soon after being released on conditional release supervision, petitioner was arrested for possession of cocaine and drug paraphernalia. Although the charges were dismissed, the Parole Commission charged petitioner with violating the conditions of his supervision. After a violation hearing, the parole examiner found that petitioner did not violate the conditions of his supervision and recommended reinstating his conditional release supervision. However, the Parole Commission rejected the examiner’s findings and recommendation and revoked petitioner’s supervision.
Petitioner then filed a petition for writ of habeas corpus in the circuit court. The circuit court denied the petition, holding that sufficient evidence supported the Parole Commission’s finding that petitioner had violated his supervision. Petitioner now argues that the circuit court did not apply the correct law in reaching this determination. In light of our recent opinion in Tedder v. Florida Parole Commission, 842 So.2d 1022 (Fla. 1st DCA 2003), we agree and quash the circuit court’s order. As in Tedder, we remand this case to the circuit court for reconsideration.
BOOTH, BARFIELD and ALLEN, JJ., concur.